              Case 5:18-cv-00446-G Document 10 Filed 09/15/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DONNY GENE CLAUNCH,                               )
                                                  )
          Petitioner,                             )
                                                  )
v.                                                )          Case No. CIV-18-446-G
                                                  )
LUKE PETTIGREW, Warden,                           )
                                                  )
          Respondent.                             )

                                             ORDER

          Now before the Court is the Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus (Doc. No. 1) filed by Petitioner Donny Gene Claunch, a state prisoner appearing

pro se.

          The Court is required to review habeas petitions and to order dismissal “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief

in the district court.” R. 4, R. Governing § 2254 Cases in U.S. Dist. Cts. The Rule allows

the district court to sua sponte dismiss a petition for writ of habeas corpus if its untimeliness

is “clear from the face of the petition itself.” Kilgore v. Att’y Gen. of Colo., 519 F.3d 1084,

1089 (10th Cir. 2008); accord Day v. McDonough, 547 U.S. 198, 209 (2006) (“[D]istrict

courts are permitted . . . to consider, sua sponte, the timeliness of a state prisoner's habeas

petition.”)

          In his May 2018 pleading, Petitioner challenges a 1981 conviction for first-degree

rape in the District Court of Garvin County, Oklahoma. See Pet. at 2. Pursuant to the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), however, a one-year
           Case 5:18-cv-00446-G Document 10 Filed 09/15/21 Page 2 of 4




limitations period applies to federal habeas claims brought by state prisoners. See 28

U.S.C. § 2244(d)(1)(A)-(D); see also Flores v. Wilson, 450 F. App’x 749, 751 (10th Cir.

2011) (noting that the limitations period “generally runs from the date on which the state

judgment becomes final”). “[W]here a conviction became final before the AEDPA took

effect the one year limitation period . . . starts on AEDPA’s effective date, April 24, 1996.”

Flores, 450 F. App’x at 751 (alteration, omission, and internal quotation marks omitted)).

        In his pleading, Petitioner alleges that the statute of limitations prescribed by §

2244(d)(1) should not bar his claims because he seeks relief from the state court’s

November 2017 denial of his request for DNA testing and such testing was not available

at the time of his conviction. See Pet. at 26. The Tenth Circuit has held, however, that

Oklahoma’s Postconviction DNA Act is “not a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court.” In re Claunch, No. 18-

6084 (10th Cir. May 14, 2018) (order denying authorization to file a second or successive

§ 2254 application under 28 U.S.C. § 2244(b)(2)); see 28 U.S.C. § 2244(d)(1)(C). In

addition, Petitioner’s habeas claims “focus on the denial of DNA testing” and “indicate

that at the current time he has no newly discovered facts to support his innocence” of first-

degree rape. In re Claunch, at p. 2; see 28 U.S.C. § 2244(d)(1)(D). The Petition’s

untimeliness is therefore “clear from the face of the [Petition] itself.” Kilgore, 519 F.3d at

1089.

        Accordingly, the Court directed Petitioner to show cause in writing, no later than

August 30, 2021, why this matter should not be dismissed as untimely filed. See Order to




                                              2
           Case 5:18-cv-00446-G Document 10 Filed 09/15/21 Page 3 of 4




Show Cause (Doc. No. 7) (citing Day, 547 U.S. at 210). The Order to Show Cause was

mailed to Petitioner at his address of record.

       As of this date, no response has been filed by Petitioner. Having reviewed the

relevant record, the Court concludes that the Petition is untimely filed pursuant to 28 U.S.C.

§ 2244(d)(1)(A). Further, the Court finds no basis for statutory or equitable tolling of the

AEDPA one-year deadline or for invocation of an exception to that deadline based upon a

showing of actual innocence. See 28 U.S.C. § 2244(d)(2); Clark v. Oklahoma, 468 F.3d

711, 714 (10th Cir. 2006); McQuiggin v. Perkins, 569 U.S. 383, 392 (2013).

                                       CONCLUSION

       For the foregoing reasons, the Petition Under 28 U.S.C. § 2254 for Writ of Habeas

Corpus (Doc. No. 1) is DISMISSED as untimely. A separate judgment shall issue.

       Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District

Courts requires the Court to issue or deny a certificate of appealability (“COA”) when it

enters a final order adverse to a petitioner. A COA may issue only upon “a substantial

showing of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). “When the

district court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows,

at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).




                                                 3
          Case 5:18-cv-00446-G Document 10 Filed 09/15/21 Page 4 of 4




      Upon review, the Court finds that the requisite standard is not met in this case. A

certificate of appealability is DENIED.

      IT IS SO ORDERED this 15th day of September, 2021.




                                            4
